DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25,-27, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn  EP 0 986 193 A1.
  	 Kuhn discloses a circuit comprising a plurality of receive antenna elements  (1.1  1.2  1.3) ; and a combining circuit 3 comprising: a common output 6 ; a plurality of discrete inputs, each of the plurality of discrete inputs coupled between the common output  and a corresponding receive antenna element of the plurality of receive antenna elements;  a plurality of low noise amplifier (2.1  2.2   2.3 )  (i.e. a plurality of sub-component, each of the plurality of low noise amplifier coupled between the common 
 	With regards to claims 25 and  31,   the circuit inherently  further comprises  a plurality of transmission paths, each of the plurality of transmission paths coupling the common output  to a corresponding discrete input of the plurality of discrete inputs.
 	With regards to claims 26 and  32, wherein each of the plurality of low noise amplifier is coupled to a corresponding transmission path of the plurality of transmission paths.
Allowable Subject Matter
Claim  34  is allowed.
Claims  22-24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 March 25, 2022 
/KIMBERLY E GLENN/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Examiner, Art Unit 2843